Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146214                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146214
                                                                   COA: 310082
                                                                   Wayne CC: 08-011546
  CHARLES EDWARD LATTIMORE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 24, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           s0617
                                                                              Clerk